464 F.2d 1029
George RICHARDS et al., Petitioners-Appellants,v.S. Lamont SMITH, Warden, Georgia State Prison, et al.,Respondents-Appellees.
No. 72-2461.
United States Court of Appeals,
Fifth Circuit.
July 28, 1972.

Arthur K. Bolton, Atty. Gen., Atlanta, Ga., for respondents-appellees.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
The petitioners, inmates of the Georgia State Prison at Reidsville, filed a petition seeking a "writ of mandamus" against asserted deprivations of their Federal constitutional rights resulting from their confinement in administrative segregation apart from the general prison population.  They contended that the conditions under which they were imprisoned, including overcrowded cells and inadequate facilities for exercise and the maintenance of personal hygiene, amounted to cruel and unusual punishment within the prohibition of the Eighth Amendment.


2
We vacate the District Court's order summarily dismissing the petition and remand for further proceedings consistent with our opinion in Williams v. Wainwright, 5 Cir., 1972, 461 F.2d 1080 and companion cases.1


3
Vacated and remanded.



1
 It is appropriate to dispose of this case summarily.  See Greendyke Transport, Inc. v. Davis, 5 Cir., 1969, 406 F.2d 1158